FILED
                            NOT FOR PUBLICATION
                                                                             AUG 27 2019
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUAN ANTONIO MARES-MENDEZ,                       No.   16-72743
AKA Mares Mario Mares, AKA Mario
Antonio Mares-Mendez, AKA Mario                  Agency No. A200-710-360
Marez Mendez, AKA Mendez Marez,

              Petitioner,                        MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Juan Antonio Mares-Mendez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal, asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).1 We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1666 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition for review.

      The BIA properly concluded that Mares-Mendez’s 2006 conviction under §

273.5(a) of the California Penal Code constitutes a crime of moral turpitude,

rendering him ineligible for cancellation of removal. Ramirez-Contreras v.

Sessions, 858 F.3d 1298, 1301 (9th Cir. 2017); Gonzalez-Gonzalez, 390 F.3d 649,

652 (9th Cir. 2004). We may not entertain Mares-Mendez’s collateral attack on his

judgment of conviction. Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th Cir.

1995). The BIA did not err in finding Mares-Mendez failed to establish

membership in a cognizable social group and that he did not establish a nexus

between fear of persecution and any cognizable social group. See Reyes v. Lynch,



      1
        Mares-Mendez does not challenge the BIA’s denial of asylum, so we do
not consider it.
                                         2
842 F.3d 1125, 1131 (9th Cir. 2016) (holding that in order to demonstrate

membership in a particular group, “[t]he applicant must ‘establish that the group is

(1) composed of members who share a common immutable characteristic, (2)

defined with particularity, and (3) socially distinct within the society in question’”

(quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also

Barbosa v. Barr, 926 F.3d 1053, 1059-60 (9th Cir. 2019).

      Mares-Mendez does not challenge, and therefore waives, the BIA’s

determination that he waived the argument that he is a member of the particular

social group of “pochos.” See Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60

(9th Cir. 1996) (holding that an issue not “discussed in the body of the opening

brief is deemed waived”).

      Substantial evidence supports the agency’s conclusion that Mares-Mendez

otherwise failed to establish he would be persecuted on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”).

      Substantial evidence supports the agency’s denial of CAT relief because

Mares-Mendez failed to show it is more likely than not he will be tortured by or




                                           3
with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

            PETITION FOR REVIEW DENIED.




                                        4